J-S70014-14


                                   2015 Pa. Super. 90

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

LAFONCE LEATHERBY

                            Appellant                 No. 510 EDA 2014


             Appeal from the Judgment of Sentence March 8, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0002263-2011,
              CP-51-CR-0003522-2011, CP-51-CR-0003524-2011


BEFORE: LAZARUS, J., MUNDY, J., and STRASSBURGER, J.*

OPINION BY LAZARUS, J.:                               FILED APRIL 21, 2015

        Lafonce Leatherby appeals from the judgment of sentence imposed by

the Court of Common Pleas of Philadelphia County, after a jury found him

guilty of three counts each of unlawful contact with a minor1, endangering

the welfare of a child2 and corruption of the morals of a minor3, as well as

two counts of indecent assault.4 These charges stemmed from Leatherby’s


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 6318(a)(1).
2
    18 Pa.C.S. § 4304(a).
3
    18 Pa.C.S. § 6301(a)(1).
4
    18 Pa.C.S. § 3126(a)(7).
J-S70014-14



sexual abuse, over the course of several years, of his wife’s three young

daughters, aged 9 to 14. Upon careful review, we affirm in part and vacate

in part.

      The lower court recounted the procedural history of the case as

follows:

      Leatherby was arrested on December 8, 2010, and charged with
      unlawful contact with a minor, endangering the welfare of
      children, indecent assault on a person less than thirteen (13)
      years of age, corruption of minors, simple assault, recklessly
      endangering another person (“REAP”), and aggravated assault.
      The aggravated assault charge was disposed of in the Municipal
      Court.

      On October 4, 2012, Leatherby’s oral motion to preclude the
      Commonwealth from introducing complainant’s handwritten
      letter was heard, and subsequently denied. This case then
      proceeded to trial by jury on the charges of unlawful contact
      with a minor, endangering the welfare of children, indecent
      assault of a person less than thirteen (13) years of age, and
      corruption of minors. The charges of simple assault and REAP
      were nolle prossed.

      On October 11, 2012, the jury convicted Leatherby of every
      charge except that of Indecent Assault with regard to M.S., on
      which he was found not guilty. Sentencing was deferred to
      March 5, 2013, pending a Pre-Sentence Investigation Report
      (“PSI”) and both mental health and Megan’s Law evaluations.

      This [c]ourt bifurcated the sentencing hearing on March 5 and
      March 8, 2013, whereupon this [c]ourt made a finding that
      Leatherby was a Sexually Violent Predator (“SVP”), requiring
      Megan’s Law mandated life-long registration.      This [c]ourt
      sentenced Leatherby to an aggregate of seven and one half (7½)
      to fifteen (15) years of incarceration.

      On March 15, 2013, Leatherby filed a pro-se Post-Sentence
      Motion for Reconsideration of Sentence.



                                  -2-
J-S70014-14


      On May 9, 2013, Attorney Jonathan            Sobel   entered   his
      appearance on Leatherby’s behalf.

      On June 4, 2013, this Court ordered that the deadline for
      Leatherby to file Post-Sentence Motions was July 31, 2013.

      On July 31, 2013, Leatherby filed a Motion for Extension of Time,
      which was granted on August 2, 2013.

      On September 30, 2013, Leatherby filed a Post-Sentence Motion
      for Reconsideration of Sentence, alleging that the verdicts were
      against the sufficiency and weight of the evidence, that the
      sentence was excessive, and that the sentences for indecent
      assault and corruption of minors should have merged.

      On January 17, 2014, Leatherby’s motion was denied.

      Leatherby filed a notice of appeal with this Court on February 12,
      2014, followed by a court-ordered Pa.R.A.P. 1925(b) statement.
      The trial court filed its Rule 1925(a) opinion on March 13, 2014.

Trial Court Opinion, 3/13/14, at 2-3.

      On appeal, Leatherby raises the following issues for our review:

      1. Defendant challenges the jury verdict of guilty on the charges
      of unlawful contact with a minor with respect to all three
      complainants, M.S., F.G., and F.G. based upon the lack of
      sufficiency of the evidence.

      2. Defendant challenges the jury verdict of guilty on the charge
      of endangering the welfare of a child (EWOC) with respect to all
      three complainants, M.S., F.G., and F.G. based upon the lack of
      sufficiency of the evidence.

      3. Defendant challenges the jury verdict of guilty on the charge
      of indecent assault with respect to two complainants, S.G. and
      F.G. based upon the lack of sufficiency of the evidence.

      4. Defendant challenges the jury verdict of guilty on the charge
      of corruption of the morals of a minor (CMOM) with respect to all
      three complainants, M.S., F.G., and F.G. based upon the lack of
      sufficiency of the evidence.


                                    -3-
J-S70014-14


      5. Defendant challenges the jury verdict on all charges tried in
      this case, including unlawful contact with a minor, endangering
      the welfare of a child, indecent assault, and corruption of the
      morals of a minor based upon the weight of the evidence as to
      all three complainants, M.S., F.G., and F.G.

      6. The trial court abused its discretion by imposing such an
      excessive sentence upon [d]efendant, Lafonce Leatherby. The
      defendant is challenging the discretionary aspect of his
      sentencing.

      7. The trial court erred by failing to merge the conviction(s) for
      indecent assault with respect to complainants, S.G. and F.G.
      with the convictions for corruption of minors, because the
      convictions were based on the same acts.

      8. The trial court erred in classifying defendant, Lafonce
      Leatherby as a sexually violent predator pursuant to 42 Pa.
      C.S.A. § 9792.


Brief of Appellant, at 9-10.

      Prior to addressing Leatherby’s appellate claims, we must consider the

Commonwealth’s assertion that Leatherby’s appeal should be dismissed

because it was not timely filed. See Brief of Appellee, at 11-13. In order to

perfect a timely appeal, a defendant must file a notice of appeal within 30

days of the imposition of his sentence, unless he files a timely post-sentence

motion within 10 days of sentencing, thereby tolling that 30-day window.

See Pa.R.A.P. § 903; Pa.R.Crim.P. § 720(a).

      Here, Leatherby was sentenced on March 8, 2014.         At the time of

sentencing, Leatherby’s counsel stated that Leatherby could no longer afford

his services, and requested that the trial court appoint new counsel.      N.T.

Sentencing, 3/8/14, at 69-70.    The transcript of that hearing reflects that


                                    -4-
J-S70014-14


Leatherby’s then-counsel, Pierre LaTour, III, Esquire, agreed to file a post-

sentence motion on Leatherby’s behalf within ten days of sentencing. The

record states,

      MR. LATOUR: At this time, Mr. Leatherby, do you want myself
      or your court appointed attorney to file the ten-day motion to
      ask this judge to reconsider your sentence?

      THE DEFENDANT: Yes.

      Q: And in addition to that, you are also requesting that the
      court-appointed attorney and I will perfect this appeal, file the
      notice of appeal with the Superior Court.

      A: Yes.

      Q: Just so [we] are clear. Judge, with that on the record, again,
      what I will do is perfect his post-sentencing appeal before
      Your Honor and file that motion in Mr. Leatherby’s name.
      But again, I would ask the court-appointed attorney to handle
      that matter.

Id. at 70-71 (emphasis added).

      Contrary to his promise at sentencing, Attorney LaTour never filed a

notice of appeal nor a post-sentence motion to toll the 30-day appeal period,

within the first ten days after the sentencing. Furthermore, the court did not

appoint new counsel until March 18, 2014, exactly 10 days from the

imposition of the sentence. In the interim, on March 15, 2014, Leatherby

filed a pro se post-sentence motion in order to protect his rights.       The

Commonwealth contends that this pro se motion should be considered a

nullity because Leatherby was represented by counsel at the time of filing,

and such a filing would constitute improper hybrid representation.        See




                                    -5-
J-S70014-14


Commonwealth v. Ali, 10 A.3d 282, 293 (pro se filing by a represented

defendant constitutes “legal nullity”).

       Conversely, Leatherby contends that for the ten days following his

sentencing, he was unrepresented and, accordingly, he was required to

preserve his own rights.         See Reply Brief of Appellant, at 2-3.   We are

persuaded by his argument. It is clear from the sentencing transcripts that

there was, at a minimum, confusion as to who would file post-sentence

motions on Leatherby’s behalf and, indeed, trial counsel failed to file those

motions as promised.          For its part, the trial court did not appoint new

counsel for Leatherby in time to preserve his post-sentence rights. Under

the particular circumstances of this case, in which Leatherby was effectively

abandoned by counsel and the trial court failed to timely appoint new

counsel, Leatherby’s pro se filing does not offend considerations of hybrid

representation.5     Leatherby should not be precluded from appellate review

based on what was, in effect, an administrative breakdown on the part of

the trial court. See Commonwealth v. Robinson, 781 A.2d 152, 158 (Pa.

Super. 2001), rev’d on other grounds at 837 A.2d 1157 (Pa. 2003)

(declining to quash untimely appeal where appellant was not at fault).

____________________________________________


5
   Among the policy considerations behind the prohibition of hybrid
representation are the desire not to overwhelm an already overburdened
court system and the salutary effect of expert, focused appellate advocacy.
See Commonwealth v. Ellis, 626 A.2d 1137, 1140 (Pa. 1993). Neither of
these concerns are implicated in this case.



                                           -6-
J-S70014-14


Accordingly, we find that the time within which to file an appeal was tolled

by Leatherby’s pro se motion, and we will consider his appeal timely.6

       Leatherby first challenges the sufficiency of the evidence. In reviewing

a challenge to the sufficiency of the evidence, we must determine whether,

viewing the evidence in the light most favorable to the Commonwealth as

verdict winner, together with all reasonable inferences therefrom, the trier of

fact could have found that each and every element of the crimes charged

was established beyond a reasonable doubt. Commonwealth v. Randall,

758 A.2d 669, 674 (Pa. Super. 2000).

       Leatherby first challenges the sufficiency of the evidence to convict

him of unlawful contact with a minor. In Pennsylvania, “[a] person commits

an offense if he is intentionally in contact with a minor . . . for the purpose of

engaging in activity prohibited under . . . Chapter 31 (relating to sexual

offenses).” 18 Pa.C.S.A. § 6318(a)(1). This Court has previously elaborated

on the crime of unlawful contact, explaining, “[unlawful contact with a

minor] is best understood as unlawful communication with a minor.”

Commonwealth v. Rose, 960 A.2d 149, 152 (Pa. Super. 2008).


____________________________________________


6
  To conclude otherwise would result in a miscarriage of justice. See
Chartiers Valley Industrial & Commercial Dev. Authority v. City of
Pittsburgh, 569 A.2d 405 (Pa. Cmmw. 1990) (where breakdown in court
processes interferes with post trial proceedings resulting in expiration of
period for appeal, justice requires appellate review of merits so as not to
unjustly penalize appellant for circumstances beyond its control).



                                           -7-
J-S70014-14


     In Commonwealth v. Velez, 51 A.3d 260 (Pa. Super. 2012), this

Court addressed the type of communication or contact necessary to sustain

a conviction for unlawful contact.   There, a woman found the defendant

molesting her daughter, who was “lying on the bed, nude from the waist

down, with her knees up and defendant’s head between her legs.”       Id. at

262. Because there was no evidence of verbal communication between the

defendant and the victim, defendant argued that he did not contact the

victim via a communicative message and that his physical touching of the

victim, by itself, was not the type of contact contemplated by the unlawful

contact statute.   On review, this Court concluded that, despite the lack of

evidence of overt verbal communication, it was reasonable to infer that the

defendant communicated with the victim, either nonverbally or verbally, to

assume the position in which she was found by her mother. Id.

     Based on the foregoing standard and upon a review of the trial

transcript, we conclude that the Commonwealth did not present sufficient

evidence to support Leatherby’s conviction for unlawful contact as to victim

M.S. At trial, M.S. testified repeatedly that Leatherby engaged in a routine

pattern of abuse, whereby he would enter her room at night, while she was

sleeping, and grope her chest and buttocks.

           Q: So when you woke up are you saying that Mr.
           [Leatherby] already had his hand like on your breasts?

           A: Yes.

           Q: Is he saying anything?

                                     -8-
J-S70014-14



              A: He’s not saying anything.

N.T. Trial, 10/4/12, at 56.         Leatherby would not say anything, or

communicate with her to assume any certain position, or to submit to any

given act, as the Court found in Velez.           M.S. described this pattern,

testifying:

              Q: Always the same type of behavior where he would
              come in, not say anything, kneel down near your bed, and
              touch your breasts and touch your butt, right?

              A: Yes.

              Q: Wouldn’t touch anything else?

              A: No.

              Q: Wouldn’t say anything right?

              A: No.

N.T. Trial, 10/4/12, at 59. As there was no evidence presented from which

the jury could have inferred that Leatherby engaged in the kind of

communication, either verbal or physical, contemplated in Velez, we find

that there was insufficient evidence to support a conviction of unlawful

contact as to M.S.

      With regard to S.G. and F.G., however, we find that the evidence

presented by the Commonwealth was sufficient to sustain a conviction of

unlawful contact. At trial, F.G. testified to the following incident:

      A: When I was nine I was living with [Leatherby] and one day he
      asked me, well, he was in the bathroom, he told me to come
      here and I came. He told me to give him a hug. So I gave him

                                      -9-
J-S70014-14


      a hug and he started rubbing on me. And he started moaning
      and all that and he was touching me inappropriately and
      violating me. . . . And it was another time in the bathroom I had
      a skirt on, a jean skirt, and it was like a little tight. And he told
      me to give him a hug. He tried to pull my skirt up but it wasn’t
      coming up. He was like how the hell you get this thing up. And
      I had panties on. He started rubbing on my butt and on my
      private areas and whatnot. He never went inside of it. He was
      on top of it and rubbing it. He said do that feel good. I said, no,
      it don’t feel good. Then he started laughing.

N.T. Trial, 10/5/12, at 134.      This testimony demonstrates the kind of

communication contemplated by the statute. Leatherby directly engaged in

communication, both verbal and physical, with F.G. for the purposes of

sexual contact. As such, we find there was sufficient evidence presented to

sustain a conviction of unlawful contact as to F.G.

      Lastly, we also find that there was sufficient evidence to sustain the

unlawful contact conviction with respect to S.G., who testified regarding the

following incident:

      Q: Okay. Did you ever try to use the bathroom and see him in
      there?

      A: Yes. One night when I was going to take my shower the
      bathroom didn’t have a door anymore because the door broke so
      it was just a sheet there. So I had knocked on the side of the
      door, well, the wall, to ask if anyone was in there. I didn’t hear
      anybody say anything. So I assume if no one was in there so I
      just went in and then I saw him and I came back out and I said
      you didn’t say you were in here. And I went downstairs and I
      told my mom.

      Q: What made you tell your mom about that because it sounds
      like it was just an accident right?

      A: No. I felt like he wanted me to see him.


                                     - 10 -
J-S70014-14


      Q: What did you see?

      A: I just saw him there naked.

      Q: Did you see his genitals at that time?

      A: Yes.

N.T. Trial, 10/5/12, at 25-26.

      From this testimony, the jury could infer that, by intentionally

remaining silent when S.G. knocked on the door, thus causing S.G. to walk

in   on   him   while   he   was   naked,   Leatherby   engaged   in   nonverbal

communication with S.G. for the purposes of sexual contact. As such, there

was sufficient evidence to support the conviction of unlawful contact with

respect to S.G.

      Next, Leatherby challenges his conviction for endangering the welfare

of a child because he was unaware of his duty to protect the children. In

Pennsylvania, “[a] parent, guardian, or other person supervising the welfare

of a child under 18 years of age . . . commits an offense if he knowingly

endangers the welfare of the child by violating the duty of care, protection,

or support.” 18 Pa.C.S.A. § 4304(a). Leatherby argues that M.S. only lived

with him for approximately six months, and as such there was no clear duty

of care established. Brief of Appellant, at 17-18.

      The facts do not support Leatherby’s contention.            By the time

Leatherby moved in with Martha and her daughters in 2005, he had been

seeing Martha for two years, and they had conceived a son together. N.T.


                                      - 11 -
J-S70014-14


Trial, 10/5/12, at 52.      Accordingly, the assertion that Leatherby had no

knowledge of his duty to care for or protect Martha’s children is simply not

plausible.     Indeed, M.S. testified that, prior to the abuse, Leatherby had

been the only father figure she had ever known in her life.          N.T. Trial,

10/4/12, at 37.       S.G. and F.G. also called Leatherby “dad”.     N.T. Trial,

10/5/12, at 186.

      As this Court has stated, “[i]n an age when nontraditional living

arrangements are commonplace, it is hard to imagine that the common

sense of the community would serve to eliminate adult persons residing with

a non-custodial child from the scope of a statute protecting the physical and

moral welfare of children.”      Commonwealth v. Brown, 721 A.2d 1105,

1107 (Pa. Super. 1998) (applying section 4304 to unrelated individual

residing with child). Accordingly, Leatherby’s claim as to the sufficiency of

the evidence regarding his convictions for endangering the welfare of a

minor is meritless.

      Leatherby next challenges his convictions for indecent assault.       The

crux of his claim is that the Commonwealth presented no evidence that his

actions were carried out in an effort to arouse sexual desire in either of the

minors.      Brief of Appellant, at 23.    This argument, however, misconstrues

the language of the statute, which provides that “a person is guilty of

indecent assault if the person has indecent contact with the complainant . . .




                                          - 12 -
J-S70014-14


for the purposes of arousing sexual desire in the person or the complainant.”

18 Pa.C.S.A. § 31269(a)(7) (emphasis added).

      The evidence presented at trial demonstrates that Leatherby engaged

in a regular pattern of physical and sexual abuse of three minors for his own

sexual gratification.   Contrary to Leatherby’s claim, there is no statutory

requirement that a defendant’s actions have the purpose of arousing sexual

desire in the victim.     The plain language of the statute encompasses

Leatherby’s conduct and his claim therefore fails.

      Leatherby also challenges his convictions for corruption of minors. His

brief, however, does not address, in any way, the sufficiency of the evidence

adduced against him on this charge. Instead, Leatherby argues that the trial

court improperly instructed the jury on this charge and, therefore, his

conviction should be overturned.     As Leatherby has raised this issue in

neither his Rule 1925(b) statement nor his statement of questions

presented, this claim is waived.   See Commonwealth v. Lord, 719 A.2d
306 (Pa. 1998) (issues not raised in Rule 1925 concise statement are

waived).

      Even if the claim were not waived, it is meritless.       Pennsylvania

defines the offense of corruption of minors as follows:

      Whoever, being of the age of 18 years and upwards, by any
      course of conduct in violation of Chapter 31 (relating to sexual
      offenses) corrupts or tends to corrupt the morals of any minor
      less than 18 years of age, or who aids, abets, entices or
      encourages any such minor in the commission of an offense
      under Chapter 31 commits a felony of the third degree.

                                    - 13 -
J-S70014-14



18 Pa.C.S.A. § 6301.

      This Court has expounded on the definition of the corruption of minors,

holding, “[actions that] would offend the common sense of the community

and the sense of decency, propriety and morality, which most people

entertain,” are those which shall be considered corrupting a minor.

Commonwealth v. Pankraz, 554 A.2d 974, 977 (Pa. Super. 1989),

quoting Commonwealth v. Randall, 133 A.2d 276 (Pa. Super. 1957). It is

clear that the evidence adduced at trial, demonstrating extensive physical,

sexual, and emotional abuse by Leatherby, is sufficient to sustain his

convictions for corruption of a minor.

      Leatherby next challenges the weight of the evidence.

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge
      has had the opportunity to hear and see the evidence presented,
      an appellate court will give the gravest consideration to the
      findings and reasons advanced by the trial judge when reviewing
      a trial court’s determination that the verdict is against the weight
      of the evidence. One of the least assailable reasons for granting
      or denying a new trial is the lower court’s conviction that the
      verdict was or was not against the weight of the evidence and
      that a new trial should be granted in the interest of justice.

Brown, 23 A.3d 544, 558 (Pa. Super. 2011) (citation omitted).

      Here, the trial court found that M.S., F.G., S.G., Welch, and Martha

Leatherby all testified in a consistent manner, and that the jury placed more

weight on their testimony than the character evidence presented by

Leatherby’s daughter.    Upon review of the record, we agree with the trial

                                     - 14 -
J-S70014-14


court that the jury was well within its right as the ultimate fact finder to

weigh the evidence in such a manner. Therefore, we can discern no abuse

of discretion on the part of the trial court in concluding that the verdict was

not against the weight of the evidence.

      Next, Leatherby asserts that he received an excessive sentence, and

that the lower court failed to articulate the reasons for fashioning the

sentence in that manner. Brief of Appellant, at 31. This claim implicates the

discretionary aspects of Leatherby’s sentence, which are not appealable as

of right. Rather, an appellant challenging the sentencing court’s discretion

must invoke this Court’s jurisdiction by satisfying a four-part test.

Commonwealth v. Prisk, 13 A.3d 526 (Pa. Super. 2011).

      We conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence,
      see Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 532, citing Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.

2006). An appellate court will find a “substantial question” and review the

decision of the trial court only where an aggrieved party can articulate clear

reasons why the sentence imposed by the trial court compromises the

sentencing scheme as a whole. Commonwealth v. Tuladziecki, 522 A.2d
17 (Pa. 1987).




                                    - 15 -
J-S70014-14


      Here, Leatherby has preserved his claim by filing a post-sentence

motion and including it in his Rule 1925(b) statement. His notice of appeal

was timely filed.   Finally, Leatherby has included in his brief a statement

pursuant to Pa.R.A.P. 2119(f), in which he claims that the trial court

imposed an excessive sentence and failed to articulate its reasons for doing

so.

      Here, each of Leatherby’s sentences was within or below the standard

range of the sentencing guidelines. “In every case where the court imposes

a sentence outside the sentencing guidelines . . . the court shall provide a

contemporaneous written statement of the reason or reasons for the

deviation from the guidelines.     Failure to comply shall be grounds for

vacating the sentence and resentencing the defendant.”       Commonwealth

v. Rodda, 723 A.2d 212, 215 (Pa. Super. 1999); 42 Pa.C.S. § 9721(b).

Thus, the trial court was not required to provide a statement of reasoning

and this claim does not raise a substantial question. Nevertheless, the lower

court did explain that it relied on the argument of counsel, the testimony of

Leatherby and his witnesses, his family background, the presentence report

and the mental health evaluation in fashioning Leatherby’s sentence.      See

N.T. Sentencing, 3/8/13, at 63; Commonwealth v. Griffin, 65 A.3d 932,

937 (Pa. Super. 2013) (denying appeal of challenge to discretionary aspect

of sentencing where court relied on presentence report and imposed

sentences within the guidelines). Accordingly, this claim is meritless.


                                    - 16 -
J-S70014-14


      Leatherby also claims that the court relied on impermissible factors in

arriving at its sentence.    While this claim has been found to raise a

substantial question, Commonwealth v. Daniel, 30 A.3d 494 (Pa. Super.

2011), Leatherby fails to expand upon this claim in the argument section of

his brief. Accordingly, the claim is waived.

      Finally, Leatherby claims that the trial court failed to consider the

requisite statutory factors prior to imposing sentence.     While this claim

raises a substantial question, see Commonwealth v. Kelly, 33 A.3d 638

(Pa. Super. 2011), it garners Leatherby no relief. Here, the trial judge was

in possession of a presentence report, so we presume that she was aware of

relevant information regarding the defendant’s character and weighed those

considerations along with mitigating statutory factors. Commonwealth v.

Devers, 546 A.2d 12, 18 (Pa. 1988). “Having been fully informed by the

presentence   report, the   sentencing    court’s discretion should   not be

disturbed.” Id.

      Next, Leatherby contends that his sentences for indecent assault and

corruption of a minor should merge for purposes of sentencing, as they are

based on the same criminal act. Appellant’s Brief, at 36.

      Section 9765 of the Sentencing Code states that “[n]o crimes shall

merge for sentencing purposes unless the crimes arise from a single criminal

act and all of the statutory elements of one offense are included in the

statutory elements of the other offense.” 42 Pa.C.S.A. § 9765.


                                    - 17 -
J-S70014-14


      With respect to the crimes of indecent assault and corruption of

minors, this Court has stated as follows:

      In order to be convicted of indecent assault, it must be shown
      that the defendant had indecent contact with the victim. 18
      Pa.C.S.A. § 3126(a)(7). An individual is guilty of corruption of
      minors if the individual, inter alia, performs any act that corrupts
      or tends to corrupt the morals of any child under the age of 18.
      18 Pa.C.S.A. § 6301(a)(1). A corruption of minors charge,
      therefore, encompasses any such act, “the consequences of
      which transcends any specific sex act and is separately
      punishable.” Commonwealth v. Hitchcock, 523 Pa. 248, 565
A.2d 1159, 1162 (1989).

Commonwealth v. Fisher, 787 A.2d 992, 995 (Pa. Super. 2001).

Accordingly, “by their statutory elements alone, the offense of corruption of

a minor is not necessarily a lesser-included offense of indecent assault.” Id.

(punctuation omitted).

      In Commonwealth v. Robinson, 931 A.2d 15 (Pa. Super. 2007) (en

banc), this Court held that the defendant was properly sentenced for both

indecent assault and corruption of minors where he had committed the

separate acts of touching the victim’s breasts and her vagina.        Similarly,

here, Leatherby fondled the breasts and then rubbed the buttocks of S.G.

and F.G. Accordingly, under Robinson, Leatherby was properly sentenced

for both crimes.

      Lastly, Leatherby seeks to challenge the trial court’s decision to

classify him as a sexually violent predator (“SVP”). Brief of Appellant, at 37.

      Questions of evidentiary sufficiency present questions of law; thus,

“our standard of review is de novo and our scope of review is plenary.”

                                     - 18 -
J-S70014-14


Commonwealth v. Bishop, 936 A.2d 1136, 1141 (Pa. Super. 2007)

(citations omitted). In reviewing such a claim, we consider the evidence in

the light most favorable to the Commonwealth, which prevailed upon the

issue at trial. Id.

      An SVP is defined as:

      A person who has been convicted of a sexually violent offense
      set forth in Section 9795.1 (relating to registration) and who is
      determined to be a sexually violent predator under 9795.4
      (relating to assessments) due to a mental abnormality or
      personality disorder that makes the person likely to engage in
      predatory sexually violent offenses. In order to show that the
      offender suffers from a mental abnormality or personality
      disorder, the evidence must show that the defendant suffers
      from a congenital or acquired condition . . . that affects the
      emotional or volitional capacity of the person in a manner that
      predisposes that person to the commission of criminal sexual
      acts to a degree that makes the person a menace to the health
      and safety of other persons. Moreover, there must be a showing
      that the defendant’s conduct was predatory. Predatory conduct
      is defined as an act directed at a stranger or at a person with
      whom a relationship has been instituted, established,
      maintained, or promoted, in whole or in part, in order to
      facilitate or support victimization. Furthermore, in reaching a
      determination, we must examine the driving force behind the
      commission of these acts, as well as looking at the offender’s
      propensity to re-offend, an opinion about which the
      Commonwealth’s expert is required to opine. However, the risk
      of re-offending is but one factor to be considered when making
      an assessment; it is not an “independent element.”

      At the SVP hearing, the Commonwealth has the burden of
      proving by clear and convincing evidence that the person meets
      the criteria to be designated as an SVP. This burden of proof
      has been described as an intermediate test, falling below the
      highest level of proof, beyond a reasonable doubt, but above the
      preponderance of the evidence standard. Evidence will meet this
      level of proof if it is so clear, direct, weighty, and convincing as
      to enable the [trier of fact] to come to a clear conviction, without
      hesitancy, of the truth of the precise facts at issue.

                                     - 19 -
J-S70014-14



Commonwealth v. Stephens, 74 A.3d 1034, 1038-39 (Pa. Super. 2013)

(citations and quotations omitted).

      Leatherby’s SVP hearing took place on October 11, 2014, before the

Honorable Nina Wright Padilla.      The court accepted the Commonwealth’s

witness, Dr. Barbara Ziv, as an expert in the field of assessment, treatment,

and management of sexual offenders. Doctor Ziv concluded the following:

(1) Leatherby suffers from paraphilia not otherwise specified, based on his

abuse of his three young stepdaughters over the course of several years; (2)

Leatherby suffers from a personality disorder not otherwise specified with

antisocial traits, based on his extensive criminal history, use of aliases, the

five protection from abuse orders filed against him, history of drug abuse,

and   assault   convictions,   as     evidence   of     impulsivity,   dishonesty,

aggressiveness, irresponsibility, and lack of remorse; (3) either of those

diagnoses on their own could support a finding that Leatherby is likely to

reoffend; (4) Leatherby maintained or promoted a relationship with his

victims, in part, for the purpose of sexual victimization.; (5) Leatherby had

already demonstrated a propensity for recidivism based on his continued

abuse of F.G. and S.G. after M.S. had left the house to live with her aunt.

N.T. SVP Hearing, 3/5/13, at 18-21; 23-35.

      Leatherby challenges these conclusions, arguing that Dr. Ziv “failed to

draw any connection between [Leatherby’s] criminal act and the likelihood

that he will commit another sex offense.”             Brief of Appellant, at 43.

                                      - 20 -
J-S70014-14


Essentially, Leatherby argues that because he did not have a prior history of

sexual offenses, Dr. Ziv’s conclusion that he is likely to commit sexual

offenses in the future is wrong. We disagree.

       As the trial court recognized, in reaching her conclusions, Dr. Ziv

examined a wide swath of Leatherby’s past and current behavior, ranging

from the time he was 15 years of age up to the present.           Particularly

compelling is Dr. Ziv’s finding that Leatherby had already demonstrated a

propensity to reoffend by beginning to abuse F.G. and S.G. after M.S.

removed herself from the home. Considering these facts, and the whole of

Dr. Ziv’s conclusions, in the light most favorable to the Commonwealth, we

agree that the Commonwealth met its burden of proving by clear and

convincing evidence that Leatherby meets the criteria to be classified as an

SVP.

       Judgment of sentence affirmed in part and vacated in part.       Case

remanded for resentencing in accordance with the dictates of this opinion.

       Judge Strassburger joins the Opinion.

       Judge Mundy files a Dissenting Opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2015

                                    - 21 -